Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-4 10, 15,16- 17 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Gai et al (20160171928) in view of Shin (US 20080224961).

Regarding claims 1,15 and 20,  Gai et al (20160171928) teach an electronic device comprising a display with a display pixel, wherein the display pixel comprises (Fig.1, AMOLED display device,  Fig. 2, a pixel unit of a display): a light-emitting diode(Fig.2, OLED); a plurality of transistors (T1, T2, T3, T4) that is configured to control an amount of light emitted by the light-emitting diode (OLED), wherein the plurality of transistors (T1, T2, T3, T4) includes a semiconducting oxide thin-film transistor having a first gate and a silicon thin-film transistor having a second gate (Fig. 2(T1, T2, T3, T4), transistors (T1, T2, T3, T4),  [0034], the gate of the driving transistor T4 to drive the organic light emitting diode OLED to emit ligh, [0039], Further, optionally, the first switching transistor T1, the second switching transistor T2, the third switching transistor T3, the fourth switching transistor T5, the fifth switching transistor T6 and the driving transistor T4 are selected individually from any one of poly silicon TFT, amorphous silicon TFT, Oxide TFT and Organic TFT;); a capacitor (C ) coupled to at least one of the plurality of transistors (T1, T2, T3, T4),, wherein the capacitor (C ) has first and second electrode layers(Fig. 2 (T1, T2, T3, T4), see the configurations of  transistors and the capacitor in Fig. 2); 

Gai et al do not teach a layer of metal that is patterned to form the second gate and the first electrode layer.

Shin (US 20080224961) teaches forming a metal layer to form a gate of the transistor, a scan line, an electrode of a storage capacitor, and a second electrode of the discharge capacitor [0016].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gai’s AMOLED display shin’s metal layer, the use of which helps reducing or preventing damage due to the static electricity as taught by Shin.

Regarding claims 2 and 17,  Gai et al teach the silicon thin-film transistor has a polysilicon channel and is coupled to the capacitor ([0039], Further, optionally, the first switching transistor T1, the second switching transistor T2, the third switching transistor T3, the fourth switching transistor T5, the fifth switching transistor T6 and the driving transistor T4 are selected individually from any one of poly silicon TFT, amorphous silicon TFT, Oxide TFT and Organic TFT, see the configurations of  transistors and the capacitor, C in Fig. 2)
Regarding claim 3, Gai et al do not teach  teach the first gate is formed from another portion of the layer of metal.
Shin (US 20080224961) teaches forming a metal layer to form a gate of the transistor, a scan line, an electrode of a storage capacitor, and a second electrode of the discharge capacitor [0016].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gai’s AMOLED display shin’s metal layer, the use of which helps reducing or preventing damage due to the static electricity as taught by Shin.
Regarding claim 4, Gai et al teach wherein the semiconducting oxide thin-film transistor has a semiconducting oxide channel region and is coupled to the Llight- emitting diode 0039], Further, optionally, the first switching transistor T1, the second switching transistor T2, the third switching transistor T3, the fourth switching transistor T5, the fifth switching transistor T6 and the driving transistor T4 are selected individually from any one of poly silicon TFT, amorphous silicon TFT, Oxide TFT and Organic TFT, see. the configurations of  transistors and the OLED in Fig. 2).
Regarding claims 10 and 16, Gai et al  teach the capacitor is a storage capacitor configured to store data associated with a frame ([0019], e signal on the data line is transmitted to the gate and the first electrode of the driving transistor and the reference power supply signal is transmitted to the first terminal of the storage capacitor at the same time).

Allowable Subject Matter
4.	Claims 5-9, 11-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior does not teach wherein the semiconducting oxide thin-film transistor comprises a layer of semiconducting oxide and wherein the first gate and the layer of semiconducting oxide are overlapping.
Regarding claim 11, the prior art does not teach further comprising: a first dielectric layer formed over the layer of metal; and a second dielectric layer formed over the first dielectric layer.
Regarding claim 18, the prior art does not teach wherein the semiconducting oxide thin-film transistor comprises a layer of semiconducting oxide and a gate that overlaps the layer of semiconducting oxide and wherein the gate for the semiconducting oxide thin-film transistor comprises molybdenum.
Regarding claim 19, the prior art does not teach a first dielectric layer formed over the layer of metal; and a second dielectric layer formed over the first dielectric layer.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.

                                      US 20050041002  to Takahara et al 
			  US20050259494 to Kimura et al 
				
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	October 20, 2022